Citation Nr: 1810978	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. Jurisdiction has since been transferred to the RO in Houston, Texas.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a TBI as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a TBI are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis 

Initially, the Board observes there are multiple post-service VA treatment records that include a diagnosis of a mild TBI, as well as a history of a TBI. See August 18, 2008 and February 3, 2009 VA Treatment Records.

The Board also acknowledges that the Veteran sustained a head injury when a galvanized pipe struck him in the head while onboard a ship during his military service. See September 2017 Board Hearing Testimony p. 3. In addition, the Board notes that service treatment records dated February 18, 1999 and February 19, 1999 documented a forehead laceration after this incident, noting that his neurological system was intact. He denied loss of consciousness and dizziness at that time.

Despite the foregoing, the Board notes that the December 2000 separation examination did not indicate there was a head injury residual, to include a TBI.  In fact, his neurological system was clinically evaluated as normal. 

Beginning in 2006, post-service VA treatment records documented the Veteran's reports of headaches following service, as well as later episodes of loss of consciousness, and memory loss. Notably, an October 10, 2006 VA treatment record indicated that his reported symptoms of loss of consciousness and headaches were due to the in-service injury, but did not find that he presented with a TBI. An October 24, 2008 treatment record also attributed his cognitive deficits to a mild TBI. Additionally, a February 3, 2009 treatment record noted that the Veteran had a TBI as a result of his in-service ship injury.

The Veteran was afforded a VA examination in August 2006 to evaluate his head trauma claim. The examiner diagnosed him with post-traumatic headache disorder, for which the Veteran is currently service-connected. A diagnosis of a TBI was not made at that time.

A TBI assessment completed on August 2, 2012 determined that the Veteran's current presentation and complaints were not consistent with a TBI-related injury, based upon the mild nature of his in-service injury and the period of time between the injury and his reported symptoms. Furthermore, the treatment provider stated that his current symptoms were the result of a history of co-occurring factors including chronic sleep disturbance, chronic sleep apnea, chronic pain, chronic headaches, severe anxiety and depression, as well as side effects from his prescribed medications.

A VA opinion was obtained in October 2013 from a neurologist, who determined that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI. The examiner acknowledged that the reported history was compelling, but concluded that the in-service injury was reflective of a minor scalp injury, as opposed to a TBI. He further concluded that the reported symptoms were less likely than not related to the head trauma incurred during military service. He based these conclusions on the absence of reports of a concussion at the time of the injury, as well as the delayed onset of the Veteran's symptoms, which were not reported until 2006. Additionally, the examiner reasoned that the causes of his symptoms were likely multifactorial in nature, resulting from the combined factors noted in August 2012.

The Board affords the October 2013 VA opinion a high probative value. In this regard, the examiner thoroughly reviewed the Veteran's file and offered a comprehensive discussion analyzing all of the pertinent evidence of record and explaining the basis for the opinion. Additionally, the examiner attributed the reported symptoms to alternative causes based upon the history provided by the Veteran. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). Combined with the August 2012 TBI assessment, which also contained a sufficient rationale in support of its findings against a service-related TBI, the Board finds these opinions to be adequate, persuasive, and entitled to significant probative value in the instant case.

There are no probative medical opinions in favor of the claim. The post-service treatment records mentioned above noted a diagnosis of a mild TBI disorder related to the Veteran's head trauma, but no rationale was provided in connection with those conclusions. Furthermore, it does not appear that the treatment providers thoroughly reviewed the evidence of record in its entirety prior to making these entries. The Board finds that the VA treatment records fail to address the appropriate question in determining whether the Veteran's reported head injury is related to his military service. Thus, the opinions contained in the VA treatment records are afforded little probative value. See Nieves-Rodriguez, supra. 

As discussed above, lay persons are competent to provide opinions on some medical issues. See Kahana, supra. In this case, the Veteran is not competent to render an etiology opinion regarding a potential TBI. Determining the etiology of the Veteran's symptoms requires medical inquiry into neurological processes and functioning. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case it is therefore not probative. It cannot satisfy the nexus element of a service connection claim. Therefore, service connection may not be established based upon the Veteran's assertion that he has a TBI that was caused by his military service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim and service connection for a TBI must be denied.

ORDER

Entitlement to service connection for a TBI is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


